Appeal by the defendant from a judgment of the Supreme Court, Kings County (Finnegan, J.), rendered April 12, 1985, convicting him of manslaughter in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*1065Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in denying his request that criminally negligent homicide (Penal Law § 125.10) be charged as a lesser included offense of murder in the second degree (Penal Law § 125.25) and manslaughter in the first and second degrees (Penal Law §§ 125.20, 125.15) is unpreserved for appellate review. In any event, the contention is without merit, as there was no reasonable view of the evidence which could have supported a finding that the defendant committed the lesser offense but not the greater (see, People v Glover, 57 NY2d 61; CPL 300.50 [1], [2]).
The sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Lawrence, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.